



Exhibit 10.16.3


CONSULTING AGREEMENT


This Consulting Agreement is made on December 18, 2016, but effective as of
January 1, 2017 (the “Effective Date”), by The Taubman Company LLC, a Delaware
limited liability company (“Company”), and David Joseph (“Consultant”).


In consideration of the agreements and representations in this Agreement,
Company and Consultant agree as follows:


1.    Engagement. Effective on the Effective Date, Company will engage
Consultant as a consultant, and Consultant agrees to hold himself available to
personally render, at the request of Company, certain consulting services for
Company as described herein, to the best of his ability, upon the terms and
conditions set forth in this Agreement.


2.    Term.


(a)    This Agreement will start on the Effective Date and will end on August
31, 2017, unless it is terminated before that date as permitted by this
Agreement.


(b)    This Agreement will terminate automatically (with no further action
required by either party) upon the death or total and permanent disability of
Consultant. A total and permanent disability will be determined by Company in
its sole discretion.


(c)    This Agreement may be terminated at any time upon notice to Consultant by
Company; provided, however, unless such termination is as a result of a default
by Consultant, Company will remain obligated to pay any amounts which may be due
to Consultant under this Agreement.


3.    Services.


(a)    Consultant will use his best efforts to provide strategic advice and
assistance relating to the Company’s shopping centers, primarily the
redevelopment of Beverly Center, all as requested by Company.


(b)    Consultant will invoice Company on a monthly basis for any approved
expenses due hereunder, and Company will pay the invoice within thirty days
after receipt.


4.    Compensation. In exchange for Consultant’s availability to provide the
consulting services described herein (the “Services”), the performance of the
Services, and the promises in this Agreement, Company will pay Consultant as
follows: (i) the sum of $25,000 per month on the last day of the month and (ii)
any other amount determined by Company in its sole and absolute discretion not
to exceed $300,000. For sake of clarity, the maximum amount which may be owed to
Consultant under this paragraph is $500,000. Consultant will neither be eligible
for nor receive any employee benefits from Company.


5.    Independent Contractor.


(a)    The consulting relationship between Company and Consultant will be an
independent contractor relationship, not an employment, agency, partnership, or
joint venture relationship.





--------------------------------------------------------------------------------







(b)    Consultant will have no authority to enter into contracts or agreements
on behalf of Company without the advance permission of Company.


(c)    Company will determine the consulting services to be done by Consultant,
but Consultant will determine the legal means by which the specified consulting
services will be performed. Company seeks the benefits of Consultant’s efforts,
but the conduct and control of those efforts are solely within Consultant’s
discretion. Consultant will use his best efforts to perform the contracted-for
consulting services under this Agreement in a diligent and professional manner
in accordance with Company’s business requirements.


(d)    Consultant will be solely responsible for compliance with all tax and
regulatory reporting requirements relating to the contracted-for consulting
services performed under this Agreement.


(e)    To the extent required by law, Consultant will comply with the workers’
compensation law concerning his business. Company will have no responsibility to
obtain and will not obtain workers’ compensation insurance on behalf of
Consultant. Consultant will indemnify and hold Company harmless from any claims
made against Company by Consultant for workers’ compensation benefits.


(f)    Consultant will comply with any applicable laws, rules, regulations, and
ethical standards applicable to the performance of the contracted-for consulting
services under this Agreement. Consultant will indemnify and hold Company
harmless from and against any fines and costs resulting from any failure by
Consultant to comply with any applicable laws, rules, regulations, and ethical
standards.


(g)    So long as Consultant has not breached this Agreement, Company will
indemnify and hold harmless Consultant from any claims or any causes of action
arising out of or in connection with the good faith performance of Consultant’s
consulting services under this Agreement, to the full extent provided by
Company’s Articles of Incorporation and Bylaws.


6.    Non-Exclusive Relationship.


(a)    Consultant will be held out to the general community as being available
for work and will be free to do so, as long as Consultant’s activities do not
(i) interfere with Consultant’s obligations under this Agreement, including the
non-competition obligation and (ii) violate or breach the terms or conditions of
Consultant’s obligations under that certain Agreement of Separation and Release
(the “Separation Agreement”), dated December 18, 2017, between Company and
Consultant. This Agreement does not grant Company the exclusive right to
Consultant’s services.


(b)    Consultant may provide to other persons or business entities services
that are either similar or dissimilar to the consulting services that Consultant
will render to Company under this Agreement as long as those services for other
persons or business entities are permitted under paragraph 6(a) above.


7.    Confidential Information. Any and all technical data, sales data, data
pertaining to anchors, tenants, clients, methods, processes, rents, profits,
contracts, operating procedures, ground leases, development plans, and any other
internal business information that is not available to the public and that
pertains to the Taubman Entities, the facilities that they own or manage, their
affiliates or related entities, their officers, their directors, or their
shareholders constitute “Confidential Information.” Joseph hereby specifically
represents that Joseph has not and will not publish or disclose to any third
party any “Confidential Information” that Joseph may possess which was obtained
while Joseph is providing services to The Taubman





--------------------------------------------------------------------------------





Company LLC. Joseph will deliver to The Taubman Company LLC all documents and
materials of any nature pertaining to Joseph’s work with the Taubman Entities
and will not remove from the premises any documents, materials, or copies
thereof, provided, however, that if Joseph discovers after accepting this
Agreement that Joseph inadvertently retained any such documents, materials, or
copies thereof, then Joseph will not be in violation of this paragraph by
delivering to The Taubman Company LLC, as soon as practicable after the
discovery, any such documents, materials, or copies thereof. The parties will
interpret this paragraph in good faith and reasonably. Joseph will not be liable
for disclosure of a company trade secret if the communication is made in
confidence to a government official or attorney solely for the purpose of
reporting or investigating a suspected violation of law. Similarly, Joseph will
not be liable for disclosure of a company trade secret in a document connected
to a lawsuit or other proceeding as long as documents are filed under seal. If
Joseph were to file a lawsuit alleging retaliation for reporting a suspected
legal violation, he may disclose a trade secret to his attorney and use the
trade secret information in the court proceeding if all documents containing the
trade secret are filed under seal or as directed by court order.


8.    Noncompetition Agreement


(a)    During the time period commencing on the Effective Date and continuing
through and including March 1, 2018, Joseph will not, directly or indirectly,
for himself or on behalf of or in connection with any other person, entity or
organization: (i) engage in any business or activity with the Restricted
Entities that is competitive with the actual or prospective business of the
Taubman Entities; (ii) own, manage, maintain, consult with, operate, acquire any
interest in (other than 5% or less of the common stock of any publicly traded
company), or otherwise assist or be connected with (including, but not limited
to, as an employee, consultant, advisor, agent, independent contractor, owner,
partner, co-venturer, principal, director, shareholder, lender or otherwise) any
of the Restricted Entities, or any shopping center (in excess of 500,000 square
feet of gross leaseable area, including anchor stores, that includes a fashion
anchor), owned by any entity or person, that is located within ten (10) miles of
any shopping center or land that the Taubman Entities or any of their affiliated
or subsidiary entities owns, manages, or is developing, or any shopping center
(in excess of 200,000 square feet of gross leaseable area, including anchor
stores), owned by any entity or person, that is located within two (2) miles of
any shopping center or land that the Taubman Entities or any of their affiliated
or subsidiary entities owns, manages, or is developing; or (iii) undertake any
efforts or activities toward pre-incorporating, incorporating, financing, or
commencing any business or activity that is affiliated with owned by, or
connected in any way to any of the Restricted Entities. As used herein,
“Restricted Entities” means and includes Simon Property Group, Inc., Westfield
Group, The Macerich Company, General Growth Properties, Inc., and each of their
affiliate(s), division(s), parent(s), successor(s), predecessor(s), assign(s),
subsidiary(ies), consolidated businesses and joint ventures. For purposes of
this paragraph, an entity is considered to be an affiliate or joint venture of a
Restricted Entity only if the Restricted Entity manages or controls that
affiliate or joint venture, directly or indirectly.


(b)    During the time period commencing on the Effective Date and continuing
through and including December 31, 2021, Joseph will not, directly or
indirectly, for himself or on behalf of or in connection with any other person,
entity or organization: (i) attempt to acquire or invest in, or negotiate with
respect to, any fee, leasehold or other interest in Beverly Center, located in
Los Angeles California (“Beverly Center”), unless such interest is being offered
by one or more of the Taubman Entities; or (ii) undertake any efforts or
activities toward pre-incorporating, incorporating, financing, or commencing any
business or activity that is described in the foregoing clause 8(a).


(c)    The Parties have agreed that, regardless of any other restriction in this
Agreement, Joseph may (i) perform services for Seritage Growth Properties within
the radii described in paragraph 8(a)(i), so long as the services performed do
not involve any shopping center that any of the Taubman Entitites





--------------------------------------------------------------------------------





or any of their affiliated or subsidiary entities owns, manages, or is
developing and (ii) perform services for any private entity (meaning any entity
that is not publically traded on a recognized securities exchange and is not
managed or controlled by any such publically traded entity) so long as the
services performed do not involve any shopping center described in paragraph
8(a).


9.    Nonsolicitation of Clients. During the time period commencing on the
Effective Date and continuing through and including March 1, 2018, Joseph will
not, directly or indirectly, for himself or on behalf of or in connection with
any other person, entity or organization, call on, solicit, have contact with,
or service any client, prospective client, consultant, strategic partner,
funding source, or other business relation of the Taubman Entities in order to:
(a) induce or attempt to induce such person or entity to cease doing business
with, or reduce the amount of business conducted with, the Taubman Entities; or
(b) in any way to interfere with the relationship between any such person or
entity and the Taubman Entities. Nothing in this Paragraph 10 shall be construed
to preclude Joseph from performing leasing services for individual retailers.


10.    Nonsolicitation of Employees. During the time period commencing on the
Effective Date and continuing through and including March 1, 2018, Joseph will
not, directly or indirectly, for himself or on behalf of or in connection with
any other person, entity or organization: (a) induce or attempt to induce any
employee or consultant of the Taubman Entities to leave the employ or services
of any of the Taubman Entities, or in any way interfere with the relationship
between any of the Taubman Entities and any employee or consultant thereof; or
(b) hire, engage and/or contract with any person who was an employee of or
consultant to any of the Taubman Entities at any time during the six (6) month
period immediately prior to the date on which such hiring, engagement and/or
contract would take place (it being conclusively presumed by the parties so as
to avoid any disputes under this paragraph that any such hiring within such six
(6) month period is in violation of clause (a) above).
    
11.    Return of Materials. Upon the termination of this Agreement or, at
Company’s discretion, at any time before the termination of this Agreement,
Consultant will promptly deliver to Company all documents and materials of any
nature given to Consultant by Company pertaining to Consultant’s performance of
consulting services for Company and will not remove from any of Company’s
premises any documents, materials, or copies. If Consultant discovers after the
termination of this Agreement that Consultant inadvertently retained any
documents, materials, or copies, then Consultant will not be in violation of
this paragraph by delivering to Company, as soon as practicable after the
discovery, any documents, materials, or copies. The parties will interpret this
paragraph in good faith and reasonably.


12.    Company’s Remedies Upon Violation.


(a)    If, in the judgment of the Company, Joseph, directly, or indirectly,
violates, breaches, or challenges the enforceability of any term of this
Agreement, the Taubman Company may immediately suspend any payments remaining
due and owing to Joseph under this Agreement while it brings an action in an
appropriate forum to resolve whether breach occurred. Joseph further agrees that
if he is found to be in breach of this Agreement during those proceedings, he
shall immediately forfeit any right to the receipt of any further amounts
pursuant to this Agreement; and reimburse the Taubman Entities for any costs,
fees, and expenses, including, but not limited to, actual attorneys’ fees,
incurred by the Taubman Entities associated with enforcing this Agreement.


(b)    Company’s legal and contractual remedies for a violation by Consultant of
paragraph 7, 8, 9, 10, or 11 will be inadequate. If there is a violation or
threatened violation by Consultant of paragraph 7, 8, 9, 10, or 11, Company will
be entitled to injunctive relief in addition to any other remedy that it may
have.





--------------------------------------------------------------------------------







13.    Expense Reimbursement. Company will reimburse Consultant for reasonable,
necessary, authorized, and pre-approved business expenses incurred in the course
of Consultant’s consulting services for Company. Consultant should obtain
pre-approval for business expenses from William Taubman and should submit an
invoice for expenses to William Taubman.


14.    Applicable Law. This Agreement is to be interpreted, construed, and
applied in accordance with the law of the State of Michigan without regard to
any choice of law rules under Michigan law.


15.    Venue; Waiver of Jury Trial. Consultant hereby waives and agrees to in
the future waive and not assert any objection to venue and personal jurisdiction
in any lawsuit arising out of or in any way related to this Agreement, that is
filed in a state or federal court for Oakland County, Michigan, which the
parties agree is the exclusive forum to file any lawsuit with respect to this
Agreement. AS A SPECIFICALLY BARGAINED INDUCEMENT WITH RESPECT TO ENTRY INTO
THIS AGREEMENT, AND HAVING HAD THE OPPORTUNITY TO CONSULT COUNSEL, JOSEPH
EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY PROCEEDING RELATING TO OR
ARISING IN ANY WAY FROM THIS AGREEMENT.


16.    Severability. If any one or more than one of the provisions contained in
this Agreement are, for any reason, held to be invalid, illegal, or
unenforceable in any respect, the rest of this Agreement will remain
enforceable. This Agreement shall then be construed as if it never contained the
invalid, illegal, or unenforceable provision.


17.    Waivers. The waiver by either party of a violation by the other party of
any provision of this Agreement will not operate or be construed as a waiver of
any subsequent violation. Any waiver of an obligation under this Agreement will
only be valid if it is in writing and signed by an authorized representative of
the waiving party.


18.    Notices. Any notice required by the Agreement to be given or made to a
party must be in writing and delivered in person or sent by reputable overnight
currier or sent certified, first class mail, return receipt requested, or
equivalent, to the address of each party appearing below its signature. The
address may be changed by notifying the other party, in writing, of the new
address.


19.    Statutes of Limitation. Any claim by Consultant against Company must be
brought within twelve months after the termination or expiration of this
Agreement. Consultant waives any statutes of limitation to the contrary.


20.    Assignment. This Agreement contemplates personal services by Consultant,
and Consultant cannot transfer or assign Consultant’s rights or obligations
under this Agreement. Company cannot transfer or assign its rights or
obligations under this Agreement.


21.    Conflicting Agreements. Consultant has no other contracts or agreements
with or obligations to any other person or entity that might conflict with
Consultant’s obligations under this Agreement.


21.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties. There are no other agreements, promises, conditions, or
understandings, either written or oral, between Company and Consultant either
with respect to the subject matter of this Agreement or modifying the terms of
this Agreement, except for the Separation Agreement. Only a writing signed by
Consultant and Company that specifically refers to and expressly changes this
Agreement can modify the terms of this Agreement.





--------------------------------------------------------------------------------







22.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute the same instrument.


23.    Separation Agreement.    Nothing in this Agreement shall affect, modify,
waive or change any of the terms or conditions of the Separation Agreement. And
any default by Consultant under this Agreement shall be deemed a default by
Consultant under the Separation Agreement, and vice versa.
    


THE TAUBMAN COMPANY LLC


By:     /s/ Chris Heaphy              /s/ David Joseph                 
DAVID JOSEPH
Its:     EVP, General Counsel and Sec




Dated: December 18, 2016                Dated: December 16, 2016


Address:                         


200 East Long Lake Road                
Suite 300                        
Bloomfield Hills, Michigan 48304             





